Citation Nr: 0534239	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  91-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infection on a direct and secondary basis.

2.  Entitlement to a disability rating greater than 10 
percent for human immunodeficiency virus (HIV) with 
gastroenteritis and pyloric ulcer for the period of time from 
October 18, 1989 to May 15, 1990.

3.  Entitlement to a disability rating greater than 20 
percent for HIV with gastroenteritis and pyloric ulcer for 
the period of time from May 15, 1990 to March 24, 1992.

4.  Entitlement to a disability rating greater than 30 
percent for HIV with gastroenteritis and pyloric ulcer for 
the period of time from March 24, 1992 to November 16, 2003.

5.  Entitlement to a disability rating greater than 60 
percent for HIV with gastroenteritis and pyloric ulcer for 
the period of time beginning November 16, 2003.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
again from November 1976 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased the veteran's 
disability rating for service connected HIV from 
noncompensable to 10 percent disabling with an effective date 
of October 18, 1989.    The veteran disagreed with the HIV 
rating in May 1990.  

By rating decision dated in January 1991, the RO increased 
the veteran's disability rating from 10 percent to 20 percent 
with an effective date of May 15, 1990.  Subsequently, in 
April 1994, the RO increased the veteran's disability rating 
from 20 percent to 30 percent with an effective date of March 
24, 1992.  

Most recently, by rating decision dated in June 2005, the RO 
increased the veteran's disability rating from 30 percent to 
60 percent with an effective date of November 16, 2003.  

Where a veteran has filed a notice of disagreement (NOD) as 
to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
HIV increased rating claims from each time period remain 
before the Board.  

The increased rating claims for HIV were previously before 
the Board in September 1992, November 1997, October 2000, and 
March 2004 and were remanded each time for further 
development.  The service connection claim for chronic ear 
infection was previously before the Board in March 2004 and 
was remanded for further development.

The Board believes it is import to fully adjudicate those 
issues raised by the veteran many years ago.  However, the 
veteran has also raised the issues of service connection for 
orthopedic disabilities and anal pruritis, increased rating 
claims for his hemorrhoids, depressive disorder, and 
lypodistrophy, and a total rating based on individual 
unemployability.  In this regard, it is important to note 
that the veteran has been granted a total rating due to his 
service connected disabilities.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.  It is suggested that the veteran may wish to 
consider withdrawing this claims in light of the total 
rating. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In April 2005 correspondence, the veteran requested that 
his claim for entitlement to service connection for chronic 
ear infection be withdrawn.

3.  From October 18, 1989 to May 15, 1990, the veteran's HIV 
with gastroenteritis and pyloric ulcer was manifested by 
diarrhea, as well as gastroenteritis, fever and fatigue, 
positive weight loss, and a falling thyroxine (T4) count.  

4.  From May 15, 1990 to March 24, 1992, the veteran's HIV 
with gastroenteritis and pyloric ulcer was manifested by the 
presence of superficial gastric ulcer and a superficial 
pyloric ulcer.

5.  From March 24, 1992 to November 16, 2003, the veteran's 
HIV with gastroenteritis and pyloric ulcer was manifested by 
a T4 cell count ranging from a high of 814 in Novembr 1992 to 
a low of 294 in March 1997 and recurrent, but not refractory, 
symptoms of HIV.  

6.  Beginning November 16, 2003, the veteran's HIV with 
gastroenteritis and pyloric ulcer has been manifested by 
refractory constitutional symptoms, a T4 cell count of 527, 
and no weight loss.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to service 
connection for chronic ear infection have been met and this 
claim is dismissed. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R.  §§ 20.202, 20.204 (2005).

2.  The criteria for a disability rating greater than 10 
percent for HIV with gastroenteritis and pyloric ulcer, from 
October 18, 1989 to May 15, 1990, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7,  4.88b, Diagnostic Code 6351 (2005).

3.  The criteria for a disability rating greater than 20 
percent for HIV with gastroenteritis and pyloric ulcer, from 
May 15, 1990 to March 24, 1992, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7,  4.88b, Diagnostic Code 6351 (2005).

4.  The criteria for a disability rating greater than 30 
percent for HIV with gastroenteritis and pyloric ulcer, from 
March 24, 1992 to November 16, 2003, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7,  4.88b, Diagnostic Code 6351 (2005).

5.  The criteria for a disability rating greater than 60 
percent for HIV with gastroenteritis and pyloric ulcer, 
beginning November 16, 2003, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7,  4.88b, 
Diagnostic Code 6351 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal must be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  See 38 C.F.R.  
§ 20.204 (2005).  Section 20.204 was amended to delete the 
requirement of express written consent of the appellant when 
a representative withdraws an appeal filed personally by the 
appellant.  See 68 Fed. Reg. 13235-36 (March 19, 2003).  

When a veteran withdraws his appeal before a final decision 
has been promulgated by the Board, the withdrawal effectively 
creates a situation where there no longer exists any 
allegation of error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review the 
appeal.  A dismissal is appropriate in such a case.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005).

In this case, the veteran expressly withdrew his appeal 
concerning the issue of entitlement to service connection for 
chronic ear infection in correspondence dated in April 2004.  
Consequently, the Board finds that the veteran has withdrawn 
his appeal concerning this issue.  As there are no 
allegations of errors of fact or law for appellate 
consideration regarding this issue, further action by the 
Board is not appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  Accordingly, the Board does not have jurisdiction to 
review the appeal concerning the issue of entitlement to 
service connection for chronic ear infection.  The veteran's 
appeal of this issue is dismissed without prejudice.

Increased Rating Issues

The veteran contends that his service connected HIV disorder 
is more disabling than previously rated and currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2005).  

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  By way of history, the veteran tested positive for 
the HTLV-III antibody in October 1986, during his second 
period of military service.  Service connection was initially 
established by rating decision dated in April 1988.  At that 
time, a noncompensable evaluation was assigned.  In January 
1990, the veteran submitted a claim for an increased rating.  
By rating decision dated in April 1990, the RO increased the 
veteran's disability rating for service connected HIV from 
noncompensable to 10 percent disabling with an effective date 
of October 18, 1989.  Later, by rating decision dated in 
January 1991, the RO increased the veteran's disability 
rating from 10 percent to 20 percent with an effective date 
of May 15, 1990.  Subsequently, in April 1994, the RO 
increased the veteran's disability rating from 20 percent to 
30 percent with an effective date of March 24, 1992.  Most 
recently, by rating decision dated in June 2005, the RO 
increased the veteran's disability rating from 30 percent to 
60 percent with an effective date of November 16, 2003.  
Hence, the issues of the proper evaluations to be assigned 
the veteran's HIV disorder from the time period beginning 
with the claim for an increased rating in January 1990 are 
now before the Board, pursuant to the Court's holding in 
Fenderson.

There are four periods of time at issue here: from October 
18, 1989 to May 15, 1990, when the veteran's HIV was 
evaluated as 10 percent disabling; from May 15, 1990 to March 
24, 1992, when the veteran's HIV was evaluated as 20 percent 
disabling; from March 24, 1992 to November 16, 2003, when the 
veteran's HIV was evaluated as 30 percent disabling; and, 
from November 16, 2003 to the present, while the veteran's 
HIV was evaluated as 60 percent disabling.  The Board will 
consider the proper evaluation to be assigned for each time 
period, pursuant to the Court's holding in Fenderson.

The veteran's HIV disorder is currently rated under 38 C.F.R. 
§ 4.88b, Diagnostic Code (DC) 6351.  Under that code, a 
noncompensable evaluation is warranted when the veteran is 
asymptomatic, following initial diagnosis of HIV infection, 
with or without lymphadenopathy or has a decreased T4 cell 
count.  A 10 percent evaluation is warranted following 
development of definite medical symptoms, T4 cell of 200 or 
more and less than 500, and on approved medications, or; with 
evidence of depression or memory loss with employment 
limitations.  A 30 percent evaluation is warranted with 
recurrent constitutional symptoms, intermittent diarrhea, and 
on approved medication, or; minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  A 60 percent evaluation is warranted with 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AID-related opportunistic infection or 
neoplasm.  Finally, A 100 percent evaluation is warranted 
with AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.

Note (1) of DC 6351 indicates that the term "approved 
medication" includes medication prescribed as part of a 
research protocol at an accredited medical institution.  Note 
(2) reflects that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for HIV-related 
disorders.  Effective March 24, 1992, the criteria for 
adjudicating HIV-related disorders was revised.  See 57 Fed. 
Reg. 10134-36 (March 24, 1992) (codified at 38 C.F.R. § 
4.88b, DC 6351).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Accordingly, the Board is generally 
required to review both the pre- and post-March 24, 1992, 
rating criteria to determine the proper evaluation for the 
veteran's disability due to HIV.  If it is determined that 
the new criteria is more favorable, the new criteria may not 
be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Prior to March 24, l992, VA used three diagnostic codes for 
rating HIV-related illness: 38 C.F.R. § 4.88a, DC 6351 for 
acquired immunodeficiency syndrome (AIDS); 38 C.F.R. § 4.88a, 
DC 6352 for AIDS Related Complex (ARC); and 38 C.F.R. § 
4.88a, DC 6353 for HIV seropositivity, effective March 1, 
1989.  Where a veteran was HIV seropositive, i.e., his or her 
body had produced antibodies as to HIV as identified through 
laboratory testing only, without underlying disease, a 
noncompensable rating was assigned under DC 6353.  Ratings 
under DCs 6351 and 6352 were based on the underlying 
diseases, and the disability evaluation for HIV was linked to 
the analogous diagnostic criteria selected.  

In rating HIV infection by analogy to systemic (disseminated) 
lupus erythematosus, a 10 percent evaluation was warranted 
with exacerbations once or twice a year or when the disease 
had been symptomatic during the past two years.  A 30 percent 
evaluation was warranted when there were exacerbations 
lasting a week or more which occurred two or three times a 
year or related symptomatology productive of moderate 
impairment of health.  A 60 percent evaluation required 
frequent exacerbations and multiple joint and organ 
manifestations which were productive of moderately severe 
impairment of health.  An 80 percent evaluation was warranted 
with lesser disability, but with symptom combinations 
productive of a severe impairment of health.  Any related 
residuals (joint, renal, pleural or other disability) were 
separately evaluated under the provisions of diagnostic codes 
pertaining to the evaluation of disability of the bodily 
system, or systems, involved.  Evaluations for residuals were 
not combined with evaluations for active disease, however.  
The method of evaluation (i.e., evaluation for active disease 
or for residual disability) which produced the higher 
evaluation controlled. Acute systemic (disseminated) lupus 
erythematosus with constitutional manifestations associated 
with serous or synovial membrane or visceral involvement or 
other symptom combinations which were totally incapacitating 
warranted a 100 percent evaluation.  38 C.F.R. §§ 4.88a, 
4.20, Diagnostic Codes 6352-6350, effective prior to March 
24, 1992.  

      1.  From October 19, 1989 to May 15, 1990

Evidence relevant to the level of severity of the veteran's 
HIV disorder from October 19, 1989 to May 15, 1990 includes 
VA outpatient treatment records dated from October 1989 to 
April 1990.  The earliest, dated October 18, 1989, reflects 
the veteran's complaints of epigastric pain and blood in his 
stool.  The diagnosis was duodenal ulcer.  November records 
show complaints of diarrhea, fever and fatigue as well as 
gastroenteritis.  The veteran reported a positive weight loss 
of about 15 pounds within one month.  He was still able to 
eat.  In January 1990 he complained of myalgia, weakness, a 
cough, decreased appetite and diarrhea.  The diagnosis was 
influenza.  Other January records indicate that the veteran's 
thyroxine (T4) count was falling.  In February 1990 the 
veteran continued to complain of bloody stools as well as 
some vision problems.  In March he complained of an upset 
stomach.  An April 1990 record indicates that the veteran 
remained asymptomatic.  He was taking azidothymidine (AZT) 
and sulfamethoxazole and trimethoprim (SMX-TMP).  Based on 
the above, the RO, by rating decision dated in April 1990, 
increased the evaluation assigned to service-connected HIV 
from 0 to 10 percent, effective October 18, 1989.  The 
veteran's gastroenteritis was included as a manifestation of 
HIV.

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's HIV disorder from 
October 18, 1989 to May 15, 1990 is not warranted under 
either the old or the new criteria.  There is no evidence of 
exacerbations lasting a week or more which occurred two or 
three times a year or related symptomatology productive of 
moderate impairment of health.  In fact, the veteran's HIV 
disorder was characterized as "asymptomatic."  Such a 
finding clearly provides much evidence against this claim.  
Thus, the veteran does not meet the criteria for a 30 percent 
evaluation under the pre- March 24, 1992 regulations.  
Furthermore, because the period of time in question here is 
prior to March 24, 1992, the effective date of the 
regulation, the veteran is not entitled to an increased 
rating under the amended version of the rating schedule.  See 
38 U.S.C.A. § 5110(g) (West 2002).    

	2.  From May 15, 1990 to March 24, 1992

Evidence relevant to the level of severity of the veteran's 
HIV disorder from May 15, 1990 to March 24, 1992 VA includes 
VA outpatient treatment records dated from February 1990 to 
December 1990.  These reports show continued treatment for 
gastrointestinal problems.  In February 1990, the veteran 
seemed to be feeling fairly well.  At that time, he denied 
recent diarrhea or bloody bowel movements.  On May 15, 1990, 
the veteran reported loss of appetite and some nausea.  An 
endoscopy was performed which showed the presence of a 
superficial gastric ulcer and a superficial pyloric ulcer.  
In October 1990 the veteran reported frequent diarrhea, 
stomach cramps, and pains in joints.  He also complained of 
feeling tired all the time.  His weight was 222 pounds at 
that time.  

A VA examination was conducted in July 1990.  At that time, 
the veteran reported that he had been experiencing fatigue 
for the past two years as well as intermittent loss of 
appetite with nausea for the past two months.  There was no 
hematemesis, no recent diarrhea, melena, red rectal bleeding, 
or bowel habit change.  There was also no recent weight loss 
and no recent chills or fever.  The veteran was taking AZT 
and another drug.  The impression was positive HIV antibody 
test with gastroenteritis.  

Also of record is a private psychiatric treatment record 
dated in October 1990 showing treatment for problems with 
anger, control of temper, anxiety, and depression in the 
course of coping with his HIV disorder.  

Based on the above, the RO, by rating decision dated in 
January 1991, increased the evaluation assigned to service-
connected HIV from 10 to 20 percent, effective May 15, 1990.  
The veteran's pyloric ulcer was included as a manifestation 
of HIV.

Given the evidence of record, the Board finds that a rating 
higher than 20 percent for the veteran's HIV disorder from 
May 15, 1990 to March 24, 1992 is not warranted under either 
the old or the new criteria.  Again, there is no evidence of 
exacerbations lasting a week or more which occurred two or 
three times a year or related symptomatology productive of 
moderate impairment of health.  The increase from 10 to 20 
percent was based on the discovery of the veteran's ulcer and 
not based on the HIV disorder itself.  Thus, the veteran does 
not meet the criteria for a 30 percent evaluation under the 
pre- March 24, 1992 regulations.  Furthermore, again, because 
the period of time in question here is prior to March 24, 
1992, the effective date of the regulation, the veteran is 
not entitled to an increased rating under the amended version 
of the rating schedule.  See 38 U.S.C.A. § 5110(g) (West 
2002).    

3.	From March 24, 1992 to November 16, 2003

Evidence relevant to the level of severity of the veteran's 
HIV disorder from March 24, 1992 to November 16, 2003 
includes VA examinations conducted in October 1992, January 
1995, March 1997, and February 2001.  During the October 1992 
VA examination, the veteran complained of hot spells and 
sweating with weakness, since May 1992, when he started an 
experimental drug at a private hospital.  He also complained 
of frequent pyrosis for a year.  There was no recent 
vomiting, diarrhea, melena, red rectal bleeding, or bowel 
habit change.  The veteran weighed 223 pounds and an 
examination of the lymphatic and hemic systems was negative.  
Physical examination of the veteran's other systems were 
normal.  The impression was AIDS related complex.  The 
examiner opined that, if any gastrointestinal disorder is 
found in the Upper Gastrointestinal Series and Barium Enema 
Report, it would not be related to the veteran's service-
connected HIV infection.  

Subsequent review of the Upper Gastrointestinal Series and 
Barium Enema Report were normal.  A November 1992 addendum to 
the October 1992 VA examination reported the most recent T-4 
cell count to be 814.    

During a January 1995 VA examination, the veteran complained 
of pain, right side of the neck, and diarrhea.  He also 
reported a history of gastroesophageal reflux for 5 years 
duration.  X-ray examination revealed mild spondylosis, 
cervical.  The abdomen was soft and palpable with no 
organomegaly, and bowel sounds were positive, with no 
rebound.  Rectal examination was essentially normal with no 
external hemorrhoids.  The examiner noted no renal 
impairment, no anemia, no neurological impairment, normal 
musculoskeletal, normal skin, and normal cardiac.  T4 cell 
count ranged from a high of 529 to a low of 452 in January 
1995.  The diagnostic impression was HIV infection, 
controlled at this time, and hiatal hernia.  

During the March 1997 VA examination, the veteran reported 
that his last T4 cell count as 294.  The veteran also 
reported recurrent herpes simplex infections on his face, 
headaches and pain in his face, gastroesophageal reflux 
disease with heartburn, chronic diarrhea for the past two 
years, episodes of anxiety and hyperventilation, episodes of 
sharp pain in his chest.  Physical examination was 
essentially normal and the veteran's weight was noted to be 
241 pounds.  The examiner noted that the veteran has HIV 
infection, for which he is being treated with AZT and 3-TC.  
However, at the time of the examination, the veteran was not 
officially diagnosed to have acquired immunodeficiency 
syndrome.  His T4 cell count, when it was last checked in the 
clinic, was 292.  

During the February 2001 VA examination, the veteran 
complained of post-herpetic neuralgia, for which he is taking 
Tegretol, and diarrhea, which is probably related to the IV 
therapy that has been used to control his HIV.  Physical 
examination was essentially normal.  The impression was HIV 
infection, well controlled, and on a complicated treatment 
which is associated with diarrhea.  His T4 count was 416.  

Also of record are VA outpatient treatment records dated from 
October 1992 to November 2003.  These reports include a copy 
of the CD4 values for the veteran from May 1992 to February 
1994.  During this period, the veteran's T4 cell count ranged 
from a high of 741 in June 1993 to a low of 365 in February 
1994.  These records also include various opinions from the 
veteran's treating VA physicians.    

In May 1998, the veteran's VA doctor noted that the veteran 
was asymptomatic as far as his HIV disorder was concerned and 
did not suffer from a severe HIV-related illness.  There was 
no evidence of loss of weight and physical examination of the 
lymphatic system was normal.  The veteran's major complaint, 
according to the VA doctor, was post-herpetic neuralgia.  The 
doctor noted that although herpetic infections are more 
common in HIV, there is not any evidence of increased 
incidence or severity of post-herpetic neuralgia in HIV.  The 
veteran's current constitutional symptoms were recurrent but 
not refractory.  There were no opportunistic infections, and 
no secondary diseases or conditions causing debility.  
According to the VA doctor, the veteran's HIV disorder was 
asymptomatic apart from non-specific symptoms, probably 
related to documented severe depression.  Finally, the VA 
doctor noted that the veteran was doing "quite well."  A 
finding that again provides very negative evidence against 
this claim. 

In June 2002, the veteran's VA doctor submitted a statement 
regarding the veteran's HIV disorder.  Here, the doctor 
stated that the veteran suffers from multiple co-morbid 
conditions.  The most striking of these is the development of 
the full blown HIV lipodystrophy syndrome which has 
manifested itself as non-insulin dependent diabetes mellitus, 
hyperlipidemia (requiring satin drugs), body fat 
redistribution with cushingoid features and a large "buffalo 
hump," osteopenia and degenerative disc disease, and 
hypogonadal function requiring testosterone replacement.  The 
veteran also has peripheral neuropathy due to HIV, and is on 
carbamezapine.  Related to chronic administration of highly 
active antiretroviral therapy has been the development 
significant dyspepsia requiring treatment with rantidine and 
a proton pump inhibitor.  In total, the veteran requires 
approximately twenty medications.  Despite these conditions, 
the veteran has been forced to continue full time employment 
to support his family.  His HIV disorder is further 
exacerbated by multiple psychological disorders.  

Finally, the record includes private treatment records dated 
from October 1999 to June 2000.  These records show treatment 
for the veteran's HIV disorder and other secondarily related 
conditions.  Based on the above, the RO, by rating decision 
dated in April 1994, increased the evaluation assigned to the 
veteran's service-connected HIV from 20 to 30 percent, 
effective March 24, 1992.  This increase was warranted based 
on the newly revised regulations which took effect on March 
24, 1992. 

Given the evidence of record, the Board finds that a rating 
higher than 30 percent for the veteran's HIV disorder from 
March 24, 1992 to November 16, 2003 is not warranted under 
either the old or the new criteria.  First, there is no 
evidence of frequent exacerbations and multiple joint and 
organ manifestations which are productive of moderately 
severe impairment of health.  Specifically, the May 1998 VA 
opinion stated that the veteran's HIV was asymptomatic and 
that the veteran was doing "quite well."  Thus, the veteran 
does not meet the criteria for a 60 percent evaluation under 
the pre- March 24, 1992 regulations.  Similarly, the veteran 
does not meet the criteria for a 60 percent rating under the 
post- March 24, 1992 criteria as there is no indication that 
the veteran suffers from refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; minimum rating 
following development of AID-related opportunistic infection 
or neoplasm.  There is no indication of weight loss in the 
record and the May 1998 VA doctor specifically stated that 
the veteran's current constitutional symptoms were recurrent 
but not refractory.  While the June 2002 VA opinion shows 
that the veteran has suffered various other maladies as a 
result of his service-connected HIV disorder, the veteran has 
been service-connected for some of these disorders and is 
receiving separate evaluations for a depressive disorder, 
diabetes mellitus, peripheral neuropathy of the bilateral 
lower extremities, hemorrhoids, post-herpetic neuralgia, and 
medication-induced lipodystrophy.  Thus, under both the old 
and the new criteria, a higher rating for the veteran's HIV 
disorder from March 24, 1992 to November 16, 2003 is not 
warranted.   



	4.  From November 16, 2003 to the present

Evidence relevant to the level of severity of the veteran's 
HIV disorder beginning  November 16, 2003 includes a VA 
examination report dated in November 2003.  At that time, the 
veteran's current medications for his HIV included acyclovir 
for his trigeminal neuralgia, and carbamazepine as well.  He 
was also on atorvastatin for his hyperlipidemia and 
glyburide.  The veteran stated that he last worked in 
September 2003 but was forced to quit due to his medical 
condition.  The veteran reported having diarrhea up to six 
times per day, which was causing painful hemorrhoids. 

Physical examination revealed a weight of 262 pounds.  His 
most recent CD4 count was 527.  The impression was 1) HIV 
infection, 2) gastroesophageal reflux, uncontrolled, on twice 
daily proton pump inhibitor, 3) chronic diarrhea, 4) 
trigeminal nerve neuropathy secondary to herpes simplex, 5) 
degenerative joint disease of the lumbar spine, 6) 
osteoarthritis of the knees, 7) metabolic complications of 
HIV including diabetes mellitus, hyperlipidemia, and low 
testosterone, 8) post-traumatic stress disorder, and 9) major 
depression.  The examiner, while noting numerous other 
disabilities, opined that the veteran was currently 
unemployable due to his service-connected HIV disorder.  
However, the examiner does not indicate how the HIV, standing 
alone, caused his unemployability.  In this regard, it is 
important to note that the veteran has been granted a total 
rating due to his service connected disabilities. 

Based on the above, the RO, by rating decision dated in June 
2005, increased the evaluation assigned to the veteran's 
service-connected HIV from 30 to 60 percent, effective 
November 16, 2003, the date of the most recent VA 
examination.  

Given the evidence of record, the Board finds that a rating 
higher than 60 percent for the veteran's HIV disorder 
beginning November 16, 2003 is not warranted under either the 
old or the new criteria.  First, there is no evidence of 
symptom combinations productive of a severe impairment of 
health.  The veteran's HIV disorder by itself, is not 
productive of a severe impairment of health.  The most severe 
impairment to the veteran's health are the other eight 
conditions listed in the November 2003 VA examination for 
which the veteran receives separate evaluations for most of 
them.  As a whole, the Board finds that the post-service 
medical records provide evidence against this claim as the 
record indicates a condition that does not meet the higher 
criteria. 

Thus, the veteran does not meet the criteria for an 80 
percent evaluation under the pre- March 24, 1992 regulations.  
Similarly, the veteran does not meet the criteria for a 100 
percent rating under the post- March 24, 1992 criteria as 
there is no indication that the veteran suffers from AIDS 
with recurrent opportunistic infections with secondary 
diseases affecting multiple body systems; debility and 
progressive weight loss without remission, or few or brief 
remissions.  

There is no indication of weight loss in the record.  In fact 
it appears that the veteran's weight of 262 pounds in 
November 2003 is greater than the 247 pounds reported in 
March 1997.  Also, the veteran's most recent CD4 count is 
527.  Again, while the November 2003 examination report shows 
that the veteran has suffered various other maladies as a 
result of his service-connected HIV disorder, the veteran has 
been service-connected for some of these disorders and is 
receiving separate evaluations for a depressive disorder, 
diabetes mellitus, peripheral neuropathy of the bilateral 
lower extremities, hemorrhoids, post-herpetic neuralgia, and 
medication-induced lipodystrophy.  Thus, under both the old 
and the new criteria, a higher rating for the veteran's HIV 
disorder from March 24, 1992 to November 16, 2003 is not 
warranted.

With regard to all four time periods at issue in this case, 
the Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate HIV, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (2005) (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See Butts v. Brown, 
5 Vet. App. 532 (1993).



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs) he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Such notice is 
impossible in the circumstances of this case, where the 
increased rating for HIV claim was first adjudicated in April 
1990, prior to enactment of the VCAA.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in June 2005.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal regarding entitlement to service connection for 
chronic ear infection is dismissed.

A disability rating greater than 10 percent for service-
connected HIV with gastroenteritis and pyloric ulcer for the 
period of time from October 19, 1989 to May 15, 1990 is 
denied.

A disability rating greater than 20 percent for service-
connected HIV with gastroenteritis and pyloric ulcer for the 
period of time from May 15, 1990 to March 24, 1992 is denied.

A disability rating greater than 30 percent for service-
connected HIV with gastroenteritis and pyloric ulcer for the 
period of time from March 24, 1992 to November 16, 2003 is 
denied.

A disability rating greater than 30 percent for service-
connected HIV with gastroenteritis and pyloric ulcer for the 
period of time beginning November 16, 2003 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


